-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on March 10, 2021 has been entered. 
Priority
This application is a 371 of PCT/EP2014/062807 filed on 06/18/2014, claiming foreign priority in French application 1355826 filed on 06/20/2013.
Claim Status
Claims 20-28, 31, and 40 are pending and examined on the merits. Claim 20 was amended. Claim 40 was newly added. Claims 1-19, 29, 30, and 32-39 were cancelled.
Withdrawn Claim Rejections -35 USC § 112(a)
Rejections of claims 20-28 and 31 are withdrawn because rejections were obviated with claim amendments. 
Withdrawn Claim Rejections -35 USC §103
Rejections of claims 20-28 and 31 over Lennon (Pub. No. US 2003/0171479 A1 Published September 11, 2003), Detert et al. (US 2005/0191264 Al, Published September 1, 2005), and Kanji et al. (US 2005/0220728 Al Published October 6, 2005) as evidenced by Crane et al. (US 9,517,188 B2 Published December 13, 2016) are withdrawn because the claims were amended to require a method of altering the color of hair comprising the claimed steps. The claimed invention is not obvious over the cited combination of references. Applicant’s arguments directed to these rejections are moot because rejections are withdrawn. 
Claim Rejections – 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-28, 31, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the head of hair" in line 3. There is insufficient antecedent basis for this limitation in the claim. The method requires a process for altering the color of hair. For the purpose of applying prior art, the claim is interpreted as a method of altering the color of hair comprising applying to the hair a composition as described by the claims. Appropriate correction is required.  
Claims 21-28, 31, and 40 are indefinite because the claims depend from and contain indefinite limitations of claim 20.   
Claim Rejections -35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed  invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20-28, 31, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Lennon (Pub. No. US 2003/0171479 A1 Published September 11, 2003 – of record in PTO-892 dated 07/25/2017), De La Poterie et al. (US 2002/0085986 A1 Published July 4, 2002), and Dorr et al. (US 2011/0044933 A1 Published February 24, 2011 - of record in PTO-892 dated 07/25/2017) as evidenced by Crane et al. (US 9,517,188 B2 Published December 13, 2016 – of record in PTO-892 dated 03/03/2020).
The claims encompass a process for altering the color of hair, comprising applying to the head of hair a composition comprising:
an aqueous dispersion of hybrid hydrophobic film-forming acrylic polymer particles prepared from (i) and (ii), present in an amount ranging from 1% to 15% by weight, relative to the total weight of the composition;
at least one linear block silicon copolymer present in an amount ranging from 1% to 15% by weight relative to the total weight of the composition;
at least one amino acid present in an amount ranging from 0.05% to 5% by weight relative to the total weight of the composition, wherein the at least one amino acid is selected from amino acids recited in the claims; and

wherein the hybrid hydrophobic film-forming particles and the at least one linear block silicone copolymer are present in a weight ratio from 1 to 3.
The teachings of Lennon relate to a composition comprising (1) an aqueous phase comprising an aqueous dispersion of particles of a substantially linear block silicone copolymer; and (2) at least one compound selected from the group consisting of a polymer comprising at least one monomer having an ethylenic unsaturation and a sulphonic group, at least one organic powder, and mixtures thereof, and to the use of such compositions in the cosmetic and dermatological fields, in particular for the care, treatment and cleansing of and/or for the application of makeup to the skin of the body or of the face, the hair and/or the lips and nails (paragraphs 0001). The composition comprises a physiologically acceptable medium compatible with keratin materials such as the skin, the nails, the mucous membranes, the hair and/or any other cutaneous zone of the body (paragraph 0008). Lennon teaches that the compositions may be used for make-up for keratin materials including eyelashes (paragraph 0209). In the form of make-up products, the compositions constitute a mascara, among others (paragraph 0211). Lennon teaches a method of treatment of a keratin material (skin, scalp, hair, eyelashes, eyebrows, nails or mucous membranes), wherein the composition is applied to the keratin material (paragraph 0217). Lennon teaches an oil in water emulsion comprising dispersed particles in paragraph 0234. The compositions contain pigments, and film-forming agents, among others (paragraph 0145).
Lennon does not teach a film-forming polymer as required by the claims.
	De La Poterie teaches methods for applying makeup to a keratinous material, wherein the makeup comprises at least one film-forming polymer. Specifically, the makeup comprises a 
Lennon and De La Poterie do not teach amino acids.
	The teachings of Dorr are related to cosmetic compositions in the form of an emulsion (paragraph 0084), comprising film formers and colorants, among other components (paragraph 0085). Cosmetic compositions include decorative cosmetic formulations for the color-wise freshening of the human hair, including a mascara. The decorative cosmetic comprises pigments or dyes (paragraphs 0100-0101). Pigments may be coated with a hydrophobic treatment composition (paragraph 0213). Pigments are described in paragraphs 0214-0215. For better wettability of the pigments by the oils of the fatty phase, the surface of the pigments can be treated with a hydrophobic treatment composition comprising amino acids including alanine (paragraph 0216). The compositions further comprise film formers (paragraph 0245). 
The teachings of Lennon, De La Poterie, and Dorr are related mascara makeup compositions comprising pigments and film-forming agents, and methods of applying mascara to eyelashes, and it would have been obvious to have combined them because they are in the same field of endeavor. It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have altered the color of eyelashes comprising applying a makeup mascara to eyelashes, with a reasonable expectation of success because Lennon teaches a method of treating eyelashes with makeup mascara. It would have 
It would have been obvious to have modified the composition in paragraph 0234 by adding a film-forming agent and a pigment with a reasonable expectation of success because Lennon teaches that compositions comprise one or more customary adjuvants for cosmetic compositions including pigments, film-forming agents, and mixtures thereof. It would have been logical to add pigments because it was known that mascara is intended to freshen the hair color-wise. It would have been obvious to have selected Neocryl BT-62 as the film-forming agent, with a reasonable expectation of success because it was known from De La Poterie that Neocryl TB-62 is a suitable film-forming agent in mascara compositions. As evidenced by Crane, Neocryl BT-62 is a styrene/acrylate copolymer. It would have been obvious to have selected a pigment comprising a hydrophobic coating, with a reasonable expectation of success because Lennon teaches suitable pigments (paragraph 0145) comprising a hydrophobic coating (paragraph 0199). It would have been obvious to have selected the amino acid alanine as the hydrophobic coating of the pigments, with a reasonable expectation of success because Dorr teaches that amino acids are suitable for surface-treating pigment particles for the purpose of making the surface hydrophobic, where the suitable amino acid includes alanine. One of skill in the art would have been motivated to include a hydrophobic treatment on the surface of pigment particles because Dorr teaches that hydrophobic treatment of the pigment particles produces better wettability of the pigments by the oils of the fatty phase (paragraph 0216). Combining prior art elements according to known methods to obtain predictable results supports obviousness. The selection of a known material suitable for its intended purpose supports obviousness.

It would have been obvious to have added the pigment in a concentration from 1 to 20 % by weight relative to the total weight of the composition, with a reasonable expectation of success because De La Poterie teaches mascara compositions comprising pigment in a concentration from 1 to 20 % by weight relative to the total weight of the composition (paragraph 0121). The limitations of claim 40 are met because the prior art range is encompassed by the claimed range. Pigment concentration from 1 to 20% by weight is an effective amount to alter the color of the hair.    
Regarding the weight ratio in claim 20, Lennon teaches that the linear block silicone copolymer is present in the composition in a concentration of 2 wt. % based on the total weight of the composition. Lennon does not teach suitable concentrations of a film-forming polymer and pigment and it would have been obvious to have looked to De La Poterie for concentrations of film-forming polymers and pigments because De La Poterie’s composition is a mascara intended for application to eyelashes. 
It would have been obvious to have added the film-forming agent in the concentration from 1 to 60% by weight of the composition, with a reasonable expectation of success because De La Poterie teaches film-forming polymers in the composition in an amount ranging from 1 to 60% by weight (paragraph 0069). Weight ratio of NEOCRYL BT-62 to HMW 2220 in Lennon’s modified composition would have ranged from (1-60):(1.2) or 0.8-50. HMW 2220 is an aqueous dispersion at 60% of active material, or 1.2% of active material in a composition 
	With respect to amino acid concentration range in claim 20, Lennon and Dorr do not state the concentration of the hydrophobic coating relative to the total weight of the composition. It would have been obvious to have included the pigment coated with alanine in a concentration of 1-20% by weight of the composition, with a reasonable expectation of success because De La Poterie teaches 1-20% by weight as a suitable concentration range (paragraph 0121). The concentration of the hydrophobic treatment (alanine) is necessarily less than 20% by weight of composition. The claimed concentration range is obvious because it overlaps less than 20% by weight of composition.
Limitations of claims 20, 21, and 28 are met because the modified oil in water emulsion comprises alanine (at least one amino acid), an aqueous dispersion of acrylate/styrene copolymer particles (a hybrid hydrophobic film-forming acrylic polymer formed from i and ii), HMW 2220 (at least one linear block silicone copolymer), and a pigment. Lennon teaches that the composition contains silicone copolymer particles where HMW 2220 (a copolymer of divinyldimethicone/dimethicone) is the preferred silicone copolymer (paragraph 0015-0039).
The particles are dispersed in water, thus the composition is an aqueous dispersion of particles.

Claimed concentration ranges in claim 20 are obvious because they overlap with prior art concentration ranges.

Regarding claim 31, Lennon’s modified composition comprises alanine. The claimed L-alanine would have been obvious because it would have been equally obvious to have used the D-isomer, the L-isomer, or the racemic mixture.
Examiner’s Response to Applicant’s Arguments
In the remarks dated March 10, 2021, the applicant provided the following arguments to traverse the rejections.
The specification, on pages 30-33, provides evidence of unexpected results, namely the specification shows that hair treated with the claimed composition is dyed, and the color is uniform and persistent on shampooing a few times. None of the cited references disclose these properties.
Applicant’s arguments were fully considered but are not persuasive for the following reasons.
Applicant’s statement regarding unexpected results was considered but it is not persuasive. Paragraph 0259 of the present application teaches compositions A-E, which represent the claimed compositions. Compositions A, B, and E, each contain 10 g of Joncryl 77 (AM) and 5 g of HMW 2220 (AM). The weight ratio of the two polymers is 2. Compositions C and D, each contain 9.4 g of Joncryl 77 (AM) and 4.75 g of HMW 2220 (AM). The weight ratio of the two polymers is 1.97. The compositions were described as providing uniform and persistent color on shampooing a few times, and individualized hair by combining with fingers 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/
Primary Examiner, Art Unit 1617